PER CURIAM.
DISMISSED. See Raysor v. Raysor, 706 So.2d 400, 401 (Fla. 1st DCA 1998)(“one who foregoes the opportunity to personally deliver time critical documents to the clerk, and instead elects to entrust those documents to postal authorities or some other delivery mechanism, does so at his or her own peril”); Coca Cola Foods v. Cordero, 589 So.2d 961 (Fla. 1st DCA 1991)(holding that timely filing of a notice of appeal is required and that timely mailing will not suffice).
ERVIN, BOOTH and KAHN, JJ., concur.